Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 17 is objected to because of the following informalities: “storage systems,” in line 9 of claim 12. Should be “storage systems.”; “to manage a a power level” in line 3 of claim 17. Should be “to manage a power level”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3, 4, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve to control a power level of a maximum power point tracking (MPPT) converter coupled to the I/O port” is unclear because the specification or drawing does not show or define what is a voltage/current curve means, and how to control it. 
Claims 4 recites “the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve that corresponds to a state of charge to voltage curve of a specified battery” is unclear because the specification or drawing does not show or define what is a voltage/current curve means, and how to control it.
Claim 12 recites “power electronics configured to control a voltage/current curve at an output port according to a selected operating mode of a plurality of operating modes” is unclear because the specification or drawing does not show or define what is a voltage/current curve means and how to control it. For purpose of examination, the limitation above will be interpret with the best understood.
Since claims 13-17 depend from claim 12 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim 15 recites “a battery port coupled to one or more Lithium-type batteries; wherein the selected mode is a battery emulation mode; and wherein, in the battery emulation mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide the voltage/current curve that corresponds to a state of charge to voltage curve of a Lead-Acid battery” is unclear because the specification or drawing does not show or define what is a voltage/current curve means and how to provide the voltage/current curve that corresponds to a state of charge to voltage curve of a Lead-Acid battery while charging the Lithium batteries. For of examination, the limitation above will be interpret with the best understood.
Claim 16 recites “in a battery cell scaling mode, the MCU sends one or more control signals to regulate the voltage/current curve at the output port to track a battery voltage multiplied by a scaling factor to emulate a series stack of batteries” is unclear because the specification or drawing does not show or define what is a voltage/current curve means and how in a battery cell scaling mode, the MCU sends one or more control signals to regulate the voltage/current curve at the output port to track a battery voltage multiplied by a scaling factor to emulate a series stack of batteries. For of examination, the limitation above will be interpret with the best understood.
Claim 19 recites “the microcontroller is configured to control a voltage at one or more of the PV port, the battery port, the I/O port, and the shared port to provide one or more of a PV emulation mode, a parallel and series connection mode, a battery emulation mode, and a battery cell voltage scaling mode” is unclear because the specification or drawing does not show or define how to provide a parallel and series connection mode in a PV and a battery cell voltage scaling mode. For of examination, the limitation above will be interpret with the best understood.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in the first mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve to control a power level of a maximum power point tracking (MPPT) converter coupled to the I/O port.” In claim 3; “in the second mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve that corresponds to a state of charge to voltage curve of a specified battery” in claim 4; “in the first mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to track a battery voltage multiplied by a scaling factor to emulate a series stack of batteries” in claim 5; “wherein the MCU controls one of the battery port converter and the output port converter to increase the common voltage of the shared port to drive power through the PV port converter and into the PV module to heat the PV module or to discharge a battery when a load is not active on the I/O port” in claim 8; “a battery switch responsive to the MCU and configured to operate in parallel, series, or any combination of series—parallel configurations” in claim 11; “a battery port coupled to one or more Lithium-type batteries; wherein the selected mode is a battery emulation mode; and wherein, in the battery emulation mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide the voltage/current curve that corresponds to a state of charge to voltage curve of a Lead-Acid battery” in claim 15; “in a battery cell scaling mode, the MCU sends one or more control signals to regulate the voltage/current curve at the output port to track a battery voltage multiplied by a scaling factor to emulate a series stack of batteries” in claim 16; “in a parallel and series mode, the MCU is configured to receive a signal from a control system and to regulate the voltage/current curve at the output port to manage a power level in response to the signal” in claim 17; “the microcontroller is configured to control a voltage at one or more of the PV port, the battery port, the I/O port, and the shared port to provide one or more of a PV emulation mode, a parallel and series connection mode, a battery emulation mode, and a battery cell voltage scaling mode” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballatine et al. (US 2012/0267952).
Regarding claim 1, Ballatine discloses a power electronics and storage system [Fig. 9] comprising: a photovoltaic (PV) port [708, 712] to couple to a PV module [706a-707b, 710a-710b, par 0076-0077]; a battery port [716, 720, 724] to couple to one or more batteries [714a-714b, 718a-718b, 722a-722b]; an input/output (I/O) port [705] to couple to a power bus [see Fig. 9]; a shared port [738]; a PV port converter [742; 744] coupled between the PV port [708, 712] and the shared port [738]; a battery port converter [746, 748, 750] coupled between the battery port [716, 720, 724] and the shared port [738]; an output port converter [740] coupled between the I/O port [705] and the shared port [738]; and a microcontroller (MCU) [902] coupled to the PV port converter [742, 744], the battery port converter [746, 748, 750], and the output port converter [754, 756] to control one of a port voltage at the I/O port and a common voltage at the shared port to manage power flow to, from, and between the PV port, the battery port, and the I/O port [par 0095-0097].
Regarding claim 2, Ballatine further discloses wherein the MCU controls one or more of the PV port converter, the battery port converter, or the output port converter to provide one or more of a first mode, a second mode, a third mode, and a fourth mode [par 0094-0097].
Regarding claim 6, Ballatine further discloses wherein the MCU is configured to receive a signal from a control system and to regulate and output voltage at the I/O port to manage a power level in response to the signal [par 0088 (the power electronics device 754 may increase or decrease the voltage and/or current of the energy received from the common DC bus 738 before sending it to the load bus 732….), par 0094-0097].
Regarding claim 18, Ballatine discloses a system [Figs. 7, 9] comprising: a power electronics device [Fig. 9] comprising: a photovoltaic (PV) port [708, 712] to couple to a PV module [706a-707b, 710a-710b, par 0076-0077]; a battery port [716, 720, 724] to couple to one or more batteries [714a-714b, 718a-718b, 722a-722b]; an input/output (I/O) port [705] to couple to a power bus [see Fig. 9]; a shared port [738] coupled to the battery port [see Fig. 9]; a PV port converter [742; 744] coupled between the PV port [708, 712] and the shared port [708]; an output port converter [740] coupled between the I/O port [705] and the shared port [738]; and an microcontroller (MCU) [902, Fig. 9] coupled to the PV port converter and the output port converter to control one of a port voltage at the I/O port and a common voltage at the shared port to manage power flow to, from, and between the PV port, the battery port, and the I/O port [par 0094-0100, Fig. 9].

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narla  (US 2018/0037121).
Regarding claim 12, Narla discloses a system [Fig. 7] comprising: a plurality of power electronics and storage systems [701-1, 701-x], each power electronics and storage system [701-1] coupled to one or more photovoltaic (PV) modules [404-1], one or more batteries [424], and an output power bus [744], each power electronics storage and storage system including power electronics configured to control a voltage/current curve at an output port according to a selected operating mode of a plurality of operating modes [par 0055-0060, par 0068]; and a control system communicatively coupled to the plurality of power electronics and storage systems [0067-0068].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Abe (US 2019/0334377).
Regarding claim 3, Ballatine discloses all limitations of claim 2 above but does not disclose wherein, in the first mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve to control a power level of a maximum power point tracking (MPPT) converter coupled to the I/O port.
Abe in the same field teaches a controller 40 includes a maximum power point tracking (MPPT) control device 31, subtracters 32 and 34, a voltage control device 33, a current control device 48, a PWM control device 49, a power generation reducing device 40A, and an overvoltage reducing device 40B. MPPT control device 31 performs maximum power point tracking control of solar battery 2 and, based on output voltage VPV and output current IPV of solar battery 2, determines an optimum operating voltage at which the output of solar battery 2 reaches its maximum. MPPT control device 31 sets reference voltage VPVR to the optimum operating voltage [see Figs. 1-3; par 0043-0063].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Abe into that of Ballatine in order to provide optimum power output when solar can not produces enough power output. 
Regarding claim 9, Ballatine discloses all limitations of claim 1 above and does not explicitly disclose wherein the MCU controls one of the PV port converter and the output port converter to increase the common voltage of the shared port to drive power through the battery port converter and the battery port to charge one or more batteries.
Abe discloses a power supply system [Figs. 1, 2] includes an AC source 1, coupled to converter 10, a solar source 2 coupled to converter 30 , a battery 3 coupled to converter 50 and load 4. In mode A1, the DC power generated in solar battery 2 is supplied to DC load 4 by chopper 30 as indicated by an arrow 201. When the power generation amount of solar battery 2 is greater than the power amount required by DC load 4, surplus power is supplied to storage battery 3 by chopper 50 as indicated by an arrow 203, a current is flowed from solar battery 2 through chopper 30 to DC load 4. Output current IPV of solar battery 2 is adjusted to coincide with a smaller one of a current command value IPVR2 for causing an output voltage VPV of solar battery 2 to be equal to an optimum operating voltage and current command value IPVR1 generated based on a total value of the consumption current of DC load 4 and the charging current of storage battery 3 [see Figs 1-3, 6; par 0087-0088].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Abe into that of Ballatine in order to charge the battery with surplus power of solar system. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Cha et al. (US 2017/0123011).
Regarding claim 4, Ballatine discloses all limitations of claim 2 above but does not disclose wherein: the battery port is coupled to a Lithium-type battery; and in the second mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve that corresponds to a state of charge to voltage curve of a specified battery.
Cha teaches a charging system 10 [Fig. 2] includes a charge/discharge device 20 for charging a lithium battery 8, a computing device 40 coupled to the charge/discharge device 20, a current measuring device 35 and voltage measuring device 30, the computing device 40 include a microprocessor sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve that corresponds to a state of charge to voltage curve of a specified battery [see Figs. 2-6; par 0051, 0068, 0073; par 0091-0128].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cha into that of Ballatine in order to improve more efficient for charging battery and increase the battery life span.
Claims 5 , 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Partiwala et al. (US 2021/0210961).
Regarding claim 5, Ballatine discloses all limitations of claim 2 above but fails to teach wherein, in the first mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to track a battery voltage multiplied by a scaling factor to emulate a series stack of batteries.
Partiwala teaches a battery system [Fig. 3] includes multiple batteries and switching circuitry that can configure the batteries in series to provide a higher output voltage or in parallel to provide a lower output voltage [par 0014, 0017-0023, Figs. 3-4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Partiwala into that of Narla in order to provide a higher efficiency of energy utilization during operation
Regarding claim 19, Ballatine discloses all limitations of claim 18 above  and further discloses wherein the microcontroller is configured to control a voltage at one or more of the PV port, the battery port, the I/O port, and the shared port [par 0094-0100, Fig. 9] but fails to teach to provide one or more of a PV emulation mode, a parallel and series connection mode, a battery emulation mode, and a battery cell voltage scaling mode.
Partiwala teaches a battery system [Fig. 3] includes multiple batteries and switching circuitry that can configure the batteries in series to provide a higher output voltage or in parallel to provide a lower output voltage [par 0014, 0017-0023, Figs. 3-4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Partiwala into that of Narla in order to provide a higher efficiency of energy utilization during operation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Xu et al. (US 2020/0366236).
Regarding claim 7, Ballatine discloses all limitations of claim 1 above and further discloses the controller 902 coupled to converters 740. 742, 744, 746, 748, 750 752, 754, and 756 for controlling transistors by adjusting power output [par 0094-0097, 0100], but does not explicitly disclose wherein each of the PV port converter, the battery port converter, and the output port converter comprises: a first transistor including: a first conductor coupled to the shared port; a second conductor coupled to a first node that is coupled to one of the PV port, the battery port, or the I/O port; and a second transistor including: a first conductor coupled to the second conductor of the first transistor; a second conductor coupled to a second node of the shared port.
Xu teaches a photovoltaic power generating system [Figs. 1-5] includes a first PV array coupled to DC/DC converter, an output of the DC/DC converter coupled to a DC bus that coupled to an input of DC/AC inverter and battery DC/DC converter which comprises a first transistor [upper switch] including: a first conductor coupled to the shared port [shared port B coupled to upper switch via a first conductor, see Figs. 2, 4]; a second conductor coupled to a first node that is coupled to one of the PV port [a second conductor coupled a node between the upper switch and lower switch which coupled to PV port A via an inductor, see Figs. 1, 4], the battery port [port C @ Fig. 4], or the I/O port; and a second transistor [lower switch @ Fig. 4] including: a first conductor coupled to the second conductor of the first transistor [see Fig. 4]; a second conductor coupled to a second node of the shared port [second node of port A coupled to the shared port B, see Fig. 4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Xu into that of Ballatine in order to improve flexibility of photovoltaic array and energy storage device configuration for the photovoltaic power generation system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Townsend (US 2011/0056924).
Regarding claim 8, Ballatine discloses all limitations of claim 1 above and further discloses wherein the MCU controls one of the battery port converter and the output port converter to increase the common voltage of the shared port [Fig. 9, par 0094-0100] but fails teaching to drive power through the PV port converter and into the PV module to heat the PV module or to discharge a battery when a load is not active on the I/O port.
Townsend teaches a solar defrost panel system 58 [Fig. 9] has a first array 60 of solar defrost panels 10 and a second array 62 of solar defrost panels 10. The solar defrost panel system 58 has a control panel 64 connected to the first and second arrays 60, 62 for controlling operation of the electrical heater elements 16 in the solar defrost panels 10, source as the electrical heating elements 16 operate on DC power. The DC power sources include, without limitation, DC batteries such as DC batteries charged by the solar panel layers 12 or other DC batteries as seen in Fig. 11. The controller 84 can automatically turn on/off the electrical heating elements 16 in a program mode [see Figs. 9-11, par 0094, 0098].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Townsend into that of Ballatine in order to defrost the PV modules surface when ice or snow covers up for providing power output more efficient.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Wang (US 2019/0319321).
Regarding claim 10, Ballatine discloses all limitations of claim 1 above but fails to teach further comprising: one or more heating elements; and one or more switches coupled to the MCU and configured to selectively activate the one or more heating elements to maintain a selected temperature range around the battery.
Wang teaches a battery includes a plurality of battery cells 221-n and can optionally include a plurality of heater elements 261-n in thermal contact with the plurality of battery cells and optionally one or more switches 28 in which heater elements are electrically connected in series to the one or more switches to form a plurality of switch-heater, when the battery is below a predetermined charge temperature (T.sub.2). The charging operation can further include, prior to battery charging or heating, determining a temperature of the battery as, for example, by a temperature sensor. If the determined temperature is lower than a predetermined value desirable for battery charging (e.g., less than T.sub.2), the switch in the integrated system is activated and heating of the heater is powered by a charging source which can be the same charging source used to charge the battery. When the battery temperature determined by the temperature sensor reaches the pre-determined value or above, the switch is turned OFF and charging of the battery can be powered by the same charger. Hence, a second charging operation includes charging the battery by the charger (without powering the heating element) when the battery is at a temperature at or above T.sub.2 [par 0036-0037, Figs, 2A-2B].
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the teaching of Wang into that of Ballatine in order to charge or discharge the battery more efficient and reliable, and increase life span of the battery.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Wang (US 2011/0001456).
Regarding claim 11, Ballatine discloses all limitations  further comprising a battery switch responsive to the MCU and configured to operate in parallel, series, or any combination of series-parallel configurations.
Wang discloses a system [Fig. 1] includes a battery pack 101 that has a plurality of secondary batteries with pack voltage 105, a monitor processing unit 102, a power conversion unit 103, and a load-power supply unit 104 with operation voltage 106 for providing a discharge load and a charge source. Inside the battery pack 101, a plurality of ordinal secondary batteries with protection and/or monitor circuit inside each battery are connected in parallel and/or in series with another electrically e.g. 200 of FIG. 2. The monitor processing unit 102 can monitor the voltage, temperature, current, or protection information of each battery via bus protocol or analog to digital converter, can control the states of series-parallel switches among batteries and the on/off state of charging/discharging route of the battery pack 101 through the control lines directly or through bus commands indirectly [see Fig. 3; par 0016-0030].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Wang into that of Ballatine in order to improve charging and discharging more efficient and increase the life-span for battery. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narla (US 2012/0267952), in view of Park (US 2011/0133558).
Regarding claim 13, Narla discloses all limitations of claim 12 above but does not explicitly disclose wherein: the selected operating mode is selected in response to a signal from the control system; and the selected operating mode of each power electronics and storage system is controlled independently from operating modes of others of the plurality of power electronics and storage systems.
Park teaches a grid-connected power storage system 200 [Fig. 2] includes a power converter 211, a bidirectional inverter 212, a bidirectional converter 213, an integrated controller 214, a battery management system (BMS) 215, and a direct current (DC) link system 216. The power storage system 200 is connected to a power generation system 230, a grid 240, and a load system 250. The selected operating mode of each power electronics and storage system is controlled independently from operating modes of others of the plurality of power electronics and storage systems [see Figs. 2-3, 5; par 0037-0049, 0054-0058].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Park into that of Narla in order foe improving a power consumption and expanding a capacity of the power system.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Narla (US 2012/0267952), in view of Abe (US 2019/0334377).
 Regarding claim 14, Narla discloses all limitations of claim 12 above but fails to teach wherein: the selected operating mode is a PV mode; and in the PV mode, the MCU sends one or more control signals to regulate the voltage/current curve at the output port to provide the voltage/current curve to control a power level of a maximum power point tracking (MPPT) converter coupled to the I/O port.
Abe in the same field teaches a controller 40 includes a maximum power point tracking (MPPT) control device 31, subtracters 32 and 34, a voltage control device 33, a current control device 48, a PWM control device 49, a power generation reducing device 40A, and an overvoltage reducing device 40B. MPPT control device 31 performs maximum power point tracking control of solar battery 2 and, based on output voltage VPV and output current IPV of solar battery 2, determines an optimum operating voltage at which the output of solar battery 2 reaches its maximum. MPPT control device 31 sets reference voltage VPVR to the optimum operating voltage [see Figs. 1-3; par 0043-0063].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Abe into that of Narla in order to provide optimum power output when solar cannot produce enough power output. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Narla, in view of Cha et al. (US 2017/0123011).
Regarding claim 15, Narla discloses all limitations of claim 12 above but fails to teach further comprising: a battery port coupled to one or more Lithium-type batteries; wherein the selected mode is a battery emulation mode; and wherein, in the battery emulation mode, the MCU sends one or more control signals to regulate an output voltage at the I/O port to provide the voltage/current curve that corresponds to a state of charge to voltage curve of a Lead-Acid battery.
Cha teaches a charging system 10 [Fig. 2] includes a charge/discharge device 20 for charging a lithium battery 8, a computing device 40 coupled to the charge/discharge device 20, a current measuring device 35 and voltage measuring device 30, the computing device 40 include a microprocessor sends one or more control signals to regulate an output voltage at the I/O port to provide a voltage/current curve that corresponds to a state of charge to voltage curve of a specified battery [see Figs. 2-6; par 0051, 0068, 0073; par 0091-0128].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cha into that of Narla in order to improve more efficient for charging battery and increase the battery life span.

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narla, in view of Partiwala et al. (US 2021/0210961).
Regarding claim 16, Narla  discloses all limitations of claim 12 above but wherein, in a battery cell scaling mode, the MCU sends one or more control signals to regulate the voltage/current curve at the output port to track a battery voltage multiplied by a scaling factor to emulate a series stack of batteries.
Partiwala teaches a battery system [Fig. 3] includes multiple batteries and switching circuitry that can configure the batteries in series to provide a higher output voltage or in parallel to provide a lower output voltage [par 0014, 0017-0023, Figs. 3-4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Partiwala into that of Narla in order to provide a higher efficiency of energy utilization during operation.
Regarding claim 17, Narla discloses all limitations of claim 12 above but fails to teach wherein, in a parallel and series mode, the MCU is configured to receive a signal from a control system and to regulate the voltage/current curve at the output port to manage a power level in response to the signal.
Partiwala teaches a battery system [Fig. 3] includes multiple batteries and switching circuitry that can configure the batteries in series to provide a higher output voltage or in parallel to provide a lower output voltage [par 0014, 0017-0023, 0032-0053; Figs. 3-4, 8-10].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Partiwala into that of Narla in order to provide a higher efficiency of energy utilization during operation

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ballatine et al. (US 2012/0267952), in view of Narla.
Regarding claim 20, Ballatine discloses all limitations of claim 18 above and further comprising: a control system communicatively coupled the power electronics device wherein each power electronics device of the plurality of power electronics devices includes a network transceiver coupled to a network, each power electronics device configured to communicate data to and receive data and instructions from the control system through the network [Fig. 9, par 0094-0100, 0107], but fails to teach a plurality of power electronics devices.
Narla teaches a power supply system [Fig. 7] includes plurality of power converters [706-1 , 706-X], each power converter has a PV converter 409 coupled to PV module [401], a battery converter coupled to battery pack [718], an AC/DC inverter [411] coupled between a DC bus capacitor [112] and output [453], the plurality of power converters [706-1, 706-X] can be communicated with each other through a communication link 751. Communication link 751 can be a wired connection line or a wireless communication link that enables the communication between the power converters [par 0067, Fig. 7].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Narla into that of Ballatine in order to provide more power to output and without interrupted power when one of the power converter is broken or does not work properly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836